Citation Nr: 1204135	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  06-03 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased evaluation for service-connected residuals of subtotal gastrectomy and vagotomy, currently evaluated as 40 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active military duty from January 1955 to July 1955.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).

This case was previously before the Board in August 2008 and September 2011 when it was remanded for further development.  

The Board notes that the Veteran testified before Veterans Law Judge who is no longer with the Board in May 2008.  The Board notes that the Veterans Law Judge who conducts a hearing must participate in making the final determination of the claim.  38 C.F.R. § 20.707 (2011).  When a circumstance such as in this case occurs, the Board notifies the Veteran that he or she has a right to an additional hearing.  The Veteran then has thirty days to request a hearing before a new Veterans Law Judge, who would then decide the case.

No such notification to the Veteran is associated with the claims file.  However, in April 2011, in response to a notice that his appeal had been advanced on the docket, the Veteran submitted a statement to the Board requesting a videoconference hearing as soon as possible.  As such, the Board found that no additional notice to the Veteran was unnecessary as the Veteran made clear his desire for a new Board hearing.  Pursuant to 38 C.F.R. § 20.700(e) the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in December 2011.  A transcript of this hearing is associated with the claims folder.

The Board notes that the issue of entitlement to a TDIU is now included as an issue in this appeal.  Once a Veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the issue of entitlement to TDIU is raised.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  When TDIU based on a disability is raised in connection with an increased rating claim for that disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009); VAOPGCPREC 6-96 (Aug. 16, 1996).  

The Veteran filed claims for an increased evaluation for service-connected residuals of subtotal gastrectomy and vagotomy (stomach disability) and for entitlement to TDIU.  Both claims were denied in a March 2005 rating decision.  Thereafter, the Veteran appealed the evaluation for his stomach disability, but not the TDIU determination.  But at the May 2008 Board hearing and in his representative's March 2011 Informal Hearing Presentation, the Veteran and his representative have asserted that he is essentially unemployable due to the current severity of his service-connected stomach disability.  Accordingly, the issue of entitlement to TDIU has been raised by the record and the Board has determined that it has jurisdiction over the issue because it is part and parcel of the increased rating claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

Unfortunately, additional development is still required before the Board may properly adjudicate the claims for entitlement to an increased evaluation for service-connected residuals of subtotal gastrectomy and vagotomy, currently evaluated as 40 percent disabling, and entitlement to a total disability rating based on individual unemployability.

At the hearing before the undersigned Veterans Law Judge the Veteran reported that he had additional treatment at the Vancouver Campus of the Portland VA Medical Center in Vancouver, Washington (Vancouver Clinic) and at the Portland VA Medical Center.  The Veteran reports that his treatment records at the Vancouver Clinic include a relevant treatment record dated in December 2010.  Review of the claims file does not reveal that any VA treatment records dated subsequent to August 2008 have been obtained and associated.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veterans Claims (Court) held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, attempts must be made to obtain VA clinical records regarding the Veteran's treatment dated since August 2008.

At the hearing before the undersigned Veterans Law Judge in December 2011, the Veteran reported that he had additional residuals of his subtotal gastrectomy and vagotomy characterized as scar, nerve, and muscle disorders.  The Board also notes that the Veteran has reported that his disability prevents him from obtaining or maintaining substantially gainful employment.  The Veteran was most recently afforded a VA medical examination regarding his claim for an increased evaluation in March 2007.  Review of the examination report does not reveal any discussion of the Veteran's reported scar, nerve, and muscle disorder residuals of his subtotal gastrectomy and vagotomy or any discussion of whether the Veteran's disability prevents him from obtaining or maintaining substantially gainful employment.  As such, the Board finds that there is not sufficient medical evidence to make a decision on the claims and that the Veteran must be afforded another VA medical examination considering these claimed residuals and the Veteran's contention that he is unemployable.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

In addition, at the March 2007 VA examination, the Veteran reported that he could do yard work and go for walks.  Since that time, the Veteran has testified that it takes him three days to cut his lawn because he is so tired.  The Board notes that this indicates that the Veteran's disability may have become more severe since the March 2007 examination.  As such, the Board has no discretion and must remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his residuals of subtotal gastrectomy and vagotomy disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since August 2008.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Thereafter, afford the Veteran an appropriate VA examination(s) to determine the nature, extent and severity of his residuals of subtotal gastrectomy and vagotomy.  The examiner should specifically state how often the Veteran experiences episodes of severe symptoms, including associated with nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms, and weight loss with malnutrition and anemia; moderate symptoms, including less frequent episodes of epigastric disorders with characteristic mild circulatory symptoms after meals but with diarrhea and weight loss; and mild symptoms, including infrequent episodes of epigastric distress with characteristic mild circulatory symptoms or continuous mild manifestations.

The examiner(s) must also comment upon the Veteran's reported residuals of scar, nerve, and muscle disorders.  As to the reported scars, the examiner must comment on the size of the scars and whether the scars are deep, cause limited motion, unstable, associated with the underlying soft tissue, and/or are painful on examination.  As to the reported residual nerve disability, the examiner must comment on what nerve is affected that may be a residual of the Veteran's surgery and whether the impairment of the nerve may be categorized as mild, moderate, or severe.  As to any residual muscle disability identified, the examiner must comment on what muscle is impacted and whether the disability may be classified as slight, moderate, moderately severe, or severe.

The examiner(s) should also provide an opinion as to whether it is "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood) that the Veteran's service-connected residuals of subtotal gastrectomy and vagotomy cause him to be unable to obtain and retain substantially gainful employment. 

The claims folder should be made available to the examiner for review before the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All indicated tests and studies should be performed.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached in a legible report.

3.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

